Citation Nr: 0415628	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  95-18 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a lung disability, to 
include as a result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran had active service from February 1960 to February 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1994 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this 
appeal, when, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  The RO has sent letters that have addressed other 
claims by the veteran but no letter that has addressed his 
claim for service connection for a lung disability with 
respect to the VCAA and told him what his responsibilities 
are and what the RO will do, or told him what was necessary 
for his claim to be granted.  Therefore, this notice is 
inadequate and the RO should ensure that the veteran receives 
proper notification under the VCAA.  Specifically, the RO 
should inform the veteran of what is necessary for his claim 
for service connection for a lung disability to be granted.  
The notification should also inform the veteran what evidence 
he needs to obtain, what actions the RO will take, and ask 
him to submit all available evidence, as well as ensure that 
all other appropriate actions under the VCAA have been taken.

The record indicates that the veteran is being treated at the 
Mountain Home VA Medical Center (VAMC), but the claims folder 
contains no treatment notes more recent than February 2002.  
The RO must obtain all available treatment notes from the 
Mountain Home as well as from all associated outpatient 
clinics.  Decisions of the Board must be based on all of the 
evidence that is known to be available.  38 U.S.C.A. 
§ 5103(A) (West 2002).  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as VA records.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 6 Vet. 
App. 473 (1994).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling what is necessary for his 
claim for service connection for a lung 
disability to be granted.  In addition, 
the RO should ensure that the veteran is 
notified what action he must take and 
what action the RO will take on his 
claim, and he must be asked to provide 
all available information.  The RO should 
ensure that all requirements of 
notification under the VCAA have been 
met.

2.  The RO should obtain all available 
treatment records from the Mountain Home 
VAMC and all associated outpatient 
clinics, dated from February 2002 to the 
present.  If no records are available, 
the RO should ask for written 
confirmation of that fact

3.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




